Case 2:17-cv-08906-DOC-JPR Document 98 Filed 12/28/18 Page 1 of 4 Page ID #:2573


 1   VENABLE LLP                                STRADLING YOCCA CARLSON &
     Sarah S. Brooks (SBN 266292)               RAUTH, P.C.
 2   ssbrooks@venable.com                       Douglas Q. Hahn (SBN 257559
     2049 Century Park East, Suite 2300          dhahn@sycr.com
 3   Los Angeles, CA 90067                      Salil Bali, (SBN 263001)
     Telephone: (310) 229-9900                   sbali@sycr.com
 4   Facsimile: (310) 229-9901                  660 Newport Center Drive, Suite 1600
                                                Newport Beach, CA 92660-6422
 5   VENABLE LLP                                Tel. (949) 725-4000 | Fax (949) 725-
     Frank M. Gasparo (Admitted Pro Hac         4100
 6   Vice)
     Ralph A. Dengler (Admitted Pro Hac         HARDY PARRISH YANG, LLP
 7   Vice)                                      Victor G. Hardy (admitted pro hac vice)
     Todd M. Nosher (Admitted Pro Hac              vhardy@hpylegal.com
 8   Vice)                                      William M. Parrish (admitted pro hac
     fmgasparo@venable.com                      vice)
 9   radengler@venable.com                         bparrish@hpylegal.com
     tmnosher@venable.com                       R. Floyd Walker (admitted pro hac vice)
10   1270 Avenue of the Americas, 24th Floor       fwalker@hpylegal.com
     New York, New York 10020                   Spicewood Business Center
11   Telephone: (212) 307-5500                  4412 Spicewood Springs Rd., Suite 202
     Facsimile: (212) 307-5598                  Austin, Texas 78759
12                                              Phone: (512)520-9407
     Defendants MindGeek USA Inc.,
13   MindGeek S.A.R.L., MG Content RK           Attorneys for Plaintiff Preservation
     Ltd. and MG Content DP Ltd.                Technologies LLC
14
15
16                            UNITED STATES DISTRICT COURT
17
                          CENTRAL DISTRICT OF CALIFORNIA
18
19   PRESERVATION TECHNOLOGIES                  Case No. 2:17-cv-08906-DOC-JPR
     LLC,
20                                              Honorable David O. Carter
                 Plaintiff,                     Courtroom 9D
21
22               v.                             JOINT STIPULATION TO ALLOW
                                                PARTIES TO FILE AN AMENDED
23   MINDGEEK USA INC. ET AL.                   JOINT RULE 26(F) REPORT
24               Defendants.
25                                              Proposed Date for filing Amended Rule
                                                26(f)Report: January 7, 2019
26
27
28

                                               -1-
                                    JOINT STIPULATION
                                                                                 17-cv-08906
Case 2:17-cv-08906-DOC-JPR Document 98 Filed 12/28/18 Page 2 of 4 Page ID #:2574


 1         Plaintiff, Preservation Technologies LLC and Defendants Mindgeek USA, Inc.,
 2   Mindgeek S.A.R.L., MG Content RK Ltd., MG Content DP Ltd., MG Premium Ltd.;
 3   and MG Cyprus Ltd. (collectively “Parties”), hereby stipulate as follows:
 4         1.     Pursuant to the Court’s Scheduling Order [DI 43], the Parties were to file
 5   their Rule 26(f) Report with the Court no later than fourteen (14) days prior to the
 6   Scheduling Conference set by the Court. The initial Scheduling Conference was
 7   scheduled for and held in part on November 5, 2018. The parties filed a Rule 26(f)
 8   Report [DI 72] on October 29, 2018. At the November 5, 2018 Scheduling
 9   Conference, a number of issues arose and the Court instructed the parties to meet and
10   confer on certain issues and to return to the Court for a follow up Scheduling
11   Conference on January 9, 2019. During the intervening period, the parties have met
12   and conferred on a number of issues and have met with Special Master O’Brien. The
13   parties are continuing to negotiate and anticipate filing an Amended Rule 26(f) report
14   in advance of the January 9, 2019 Scheduling Conference.
15         2.     The parties need additional time to negotiate outstanding issues and to
16   provide complete responses in an amended Rule 26(f) report.
17         3.     Therefore, the Parties have agreed and hereby stipulate, subject to
18   approval by the Court, that the parties hereby be granted until January 7, 2019 to file
19   their Rule 26(f) Report.
20         The Parties respectfully request that the Court grant this stipulation and allow
21   Plaintiff, Preservation Technologies LLC        and Defendants Mindgeek USA, Inc.,
22   Mindgeek S.A.R.L., MG Content RK Ltd., MG Content DP Ltd., MG Premium Ltd.;
23   and MG Cyprus Ltd. to file their Revised Rule 26(f) Report on January 7, 2019.
24
25
26
27
28

                                               -2-
                                      JOINT STIPULATION
                                                                                 17-cv-08906
Case 2:17-cv-08906-DOC-JPR Document 98 Filed 12/28/18 Page 3 of 4 Page ID #:2575


 1
      DATE: December 28, 2018     VENABLE, LLP
 2
 3                                By:    /s/ Ralph A. Dengler
                                        Sarah S. Brooks
 4                                      Frank M. Gasparo (Admitted Pro Hac Vice)
 5                                      Ralph A. Dengler (Admitted Pro Hac Vice)
                                        Todd M. Nosher (Admitted Pro Hac Vice)
 6
 7                                Attorneys for Defendants MindGeek USA Inc. et al.
 8    DATE: December 28, 2018     HARDY PARRISH YANG LLP
 9
                                  By:/s/ R. Floyd Walker
10                                   Victor G. Hardy (admitted pro hac vice)
11                                   William M. Parrish (admitted pro hac vice)
                                     R. Floyd Walker (admitted pro hac vice)
12
13
                                  STRADLING YOCCA CARLSON & RAUGHT,
14                                P.C.
15                                   Douglas Q. Hahn
                                     Salil Bali
16
17                                Attorneys for Plaintiff Preservation Technologies,
                                  LLC
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
                                   JOINT STIPULATION
                                                                            17-cv-08906
Case 2:17-cv-08906-DOC-JPR Document 98 Filed 12/28/18 Page 4 of 4 Page ID #:2576


 1                              SIGNATURE CERTIFICATION
 2         I am the ECF User whose identification and password are being used to file the
 3   foregoing JOINT STIPULATION TO ALLOW PARTIES TO FILE AN
 4   AMENDED JOINT RULE 26(F) REPORT. In compliance with the General Order,
 5   I hereby attest that the other signatories to this filing have concurred in this filing.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -4-
                                        JOINT STIPULATION
                                                                                      17-cv-08906
